Exhibit 10.1

 

 

 

MASTER LOAN SALE AGREEMENT

among

NEWSTAR FINANCIAL, INC.,

as the Transferor,

NEWSTAR COMMERCIAL LOAN DEPOSITOR 2014-1 LLC,

as the Depositor,

and

NEWSTAR COMMERCIAL LOAN FUNDING 2014-1 LLC,

as the Issuer

Dated as of April 17, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page  

ARTICLE I

 

DEFINITIONS

     2     

Section 1.1.

    

Definitions

     2     

Section 1.2.

    

Other Terms

     4     

Section 1.3.

    

Computation of Time Periods

     4     

Section 1.4.

    

Interpretation

     4     

Section 1.5.

    

References

     5   

ARTICLE II

 

TRANSFER OF THE CONVEYED COLLATERAL

     5     

Section 2.1.

    

Transfer of the Conveyed Collateral

     5     

Section 2.2.

    

Conveyance of Initial Conveyed Collateral

     8     

Section 2.3.

    

Acceptance of Initial Conveyed Collateral

     9     

Section 2.4.

    

Conveyance of Subsequent Conveyed Collateral

     9     

Section 2.5.

    

Optional Substitution of Collateral Obligations

     10     

Section 2.6.

    

Administrative Convenience with respect to Acquisitions and Assignments

     11     

Section 2.7.

    

Delivery of Documents

     11   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

     12     

Section 3.1.

    

Representations and Warranties of the Transferor

     12     

Section 3.2.

    

Representations and Warranties Regarding the Collateral Obligations

     16     

Section 3.3.

    

Representations and Warranties of the Depositor

     17     

Section 3.4.

    

Additional Representations and Warranties of the Depositor

     19     

Section 3.5.

    

Representations and Warranties of the Issuer

     21   

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

     22     

Section 4.1.

    

Custody of Collateral Obligation

     22     

Section 4.2.

    

Filing

     22     

Section 4.3.

    

Changes in Name, Company Structure or Location

     22     

Section 4.4.

    

Costs and Expenses

     23     

Section 4.5.

    

Sale Treatment

     23     

Section 4.6.

    

Separateness

     23   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                  Page  

ARTICLE V

 

COVENANTS

     23     

Section 5.1.

    

Covenants of the Transferor

     23     

Section 5.2.

    

Covenants of the Depositor

     25   

ARTICLE VI

 

INDEMNIFICATION BY THE TRANSFEROR

     26     

Section 6.1.

    

Indemnification

     26     

Section 6.2.

    

Liabilities to Obligors

     27     

Section 6.3.

    

Operation of Indemnities

     27     

Section 6.4.

    

Limitation on Liability

     27   

ARTICLE VII

 

OPTIONAL AND MANDATORY REPURCHASES

     28     

Section 7.1.

    

Optional Repurchases

     28     

Section 7.2.

    

Mandatory Repurchases or Substitutions

     28     

Section 7.3.

    

Reassignment of Substituted or Repurchased Collateral Obligations

     29     

Section 7.4.

    

Repurchase and Substitution Limitations

     29   

ARTICLE VIII

 

MISCELLANEOUS

     30     

Section 8.1.

    

Amendment

     30     

Section 8.2.

    

Governing Law

     31     

Section 8.3.

    

Notices

     31     

Section 8.4.

    

Severability of Provisions

     32     

Section 8.5.

    

Third Party Beneficiaries

     32     

Section 8.6.

    

Counterparts

     32     

Section 8.7.

    

Headings

     32     

Section 8.8.

    

No Bankruptcy Petition; Disclaimer

     32     

Section 8.9.

    

Jurisdiction

     33     

Section 8.10.

    

Prohibited Transactions with Respect to the Transferor

     33     

Section 8.11.

    

No Partnership

     33     

Section 8.12.

    

Successors and Assigns

     33     

Section 8.13.

    

Duration of Agreement

     33     

Section 8.14.

    

Limited Recourse

     33   

 

ii



--------------------------------------------------------------------------------

EXHIBIT A    Form of Subsequent Transfer Agreement SCHEDULE 1    Schedule of
Initial Conveyed Collateral SCHEDULE 2    Notice Information



--------------------------------------------------------------------------------

THIS MASTER LOAN SALE AGREEMENT, dated as of April 17, 2014 (as amended,
modified, restated, or supplemented from time to time, this “Agreement”), is
made by and among NEWSTAR FINANCIAL, INC., a Delaware corporation (in its
capacity as transferor under this Agreement, together with its successors and
assigns in such capacity, the “Transferor”), NEWSTAR COMMERCIAL LOAN DEPOSITOR
2014-1 LLC, a Delaware limited liability company (together with its successors
and assigns in such capacity, the “Depositor”), and NEWSTAR COMMERCIAL LOAN
FUNDING 2014-1 LLC, a Delaware limited liability company (together with its
successors and assigns in such capacity, the “Issuer”).

PREAMBLE

WHEREAS, in the regular course of its business, the Transferor originates and/or
otherwise acquires Collateral Obligations;

WHEREAS, the Depositor desires to acquire from the Transferor on the Closing
Date and the Issuer desires to acquire from the Depositor on the Closing Date
the initial Collateral Obligations (the “Initial Collateral Obligations”) listed
on Schedule 1 hereto and may acquire from time to time thereafter certain
additional Collateral Obligations (the “Additional Collateral Obligations”) and
Substitute Collateral Obligations, together with certain related property, as
more fully described as the “Assets” in the Indenture, dated as of the date
hereof (as amended, modified, restated or supplemented from time to time, the
“Indenture”), between the Issuer, as issuer, and U.S. Bank National Association,
as trustee (together with its successors and assigns in such capacity, the
“Trustee”);

WHEREAS, it is a condition to the Depositor’s acquisition of the Collateral
Obligations from the Transferor that the Transferor make certain
representations, warranties and covenants regarding the Conveyed Collateral
transferred pursuant to this Agreement for the benefit of the Depositor as well
as the Issuer and it is a condition to the Issuer’s acquisition of the
Collateral Obligations from the Depositor that the Depositor make certain
representations, warranties and covenants regarding the Conveyed Collateral for
the benefit of the Issuer;

WHEREAS, on the Closing Date, the Transferor will transfer to the Depositor and
the Depositor will transfer to the Issuer all of its right, title and interest
in the Initial Collateral Obligations; and

WHEREAS, thereafter, the Issuer will from time to time acquire certain
Additional Collateral Obligations and Substitute Collateral Obligations
hereunder, all pursuant to the applicable terms and conditions set forth herein
and in the Indenture.

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Definitions.

Capitalized terms used but not otherwise defined herein shall have the meanings
attributed to such terms in the Indenture. In addition, as used herein, the
following defined terms, unless the context otherwise requires, shall have the
following meanings:

“Additional Collateral Obligations”: The meaning assigned in the Preamble of
this Agreement.

“Additional Conveyed Collateral”: The meaning specified in Section 2.1(c).

“Affiliate Originated Collateral Obligation”: Any Collateral Obligation with
respect to which the Transferor, either itself or through related entities,
directly or indirectly, was involved in the original agreement which created
such obligation.

“Agreement”: The meaning specified in the introductory paragraph of this
Agreement.

“Conveyed Collateral”: Collectively, the Initial Conveyed Collateral and
Subsequent Conveyed Collateral.

“Cut-Off Date”: The meaning specified in Section 2.1(c).

“Depositor”: The meaning specified in the introductory paragraph of this
Agreement.

“Indemnified Party”: The meaning specified in Section 6.1.

“Indenture”: The meaning specified in the Preamble of this Agreement.

“Ineligible Collateral Obligation”: The meaning specified in Section 7.2.

“Initial Collateral Obligations”: The meaning specified in the Preamble of this
Agreement.

“Initial Conveyed Collateral”: The meaning specified in Section 2.1(a).

“Insolvency Law”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Issuer”: The meaning specified in the introductory paragraph of this Agreement.

“Noteless Collateral Obligation”: A Collateral Obligation with respect to which
(a) the related Underlying Documents do not require the Obligor to execute and
deliver an Underlying Note to evidence the indebtedness created under such
Collateral Obligation and (b) no Underlying Notes are outstanding with respect
to the portion of the Collateral Obligation transferred to the Issuer.

 

2



--------------------------------------------------------------------------------

“Permitted Liens”: With respect to the interest of the Transferor, the Depositor
and the Issuer in the Collateral Obligations included in the Assets:
(i) security interests, liens and other encumbrances in favor of the Depositor
created pursuant to this Agreement and transferred to the Issuer pursuant
hereto, (ii) security interests, liens and other encumbrances in favor of the
Issuer created pursuant to this Agreement, (iii) security interests, liens and
other encumbrances in favor of the Trustee created pursuant to the Indenture
and/or this Agreement, (iv) with respect to agented Collateral Obligations,
security interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility, (v) with respect to any Equity
Security, any security interests, liens and other encumbrances granted on such
Equity Security to secure indebtedness of the related Obligor and/or any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (vi) security interests,
liens and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.

“Repurchase and Substitution Limit”: The meaning specified in Section 7.4.

“Required Loan Documents”: For each Collateral Obligation, the items set forth
below:

(i) (x) other than in the case of a Noteless Collateral Obligation or a
Participation Interest, the original or, if accompanied by a “lost note”
affidavit and indemnity, a copy of the Underlying Note, endorsed by the prior
holder of record, if any, either in blank or to the Trustee, which may be in the
form of an allonge or note power attached thereto (and evidencing an unbroken
chain of endorsements from the prior holder(s) thereof, if any, evidenced in the
chain of endorsements in blank or to the Trustee, subject to Section 2.6), with
any endorsement to the Trustee to be in the following form: “U.S. Bank National
Association, its successors and assigns, as Trustee for the Secured Parties,”
and (y) in the case of a Noteless Collateral Obligation or a Participation
Interest, a copy of each transfer document or assignment agreement, if
applicable, relating to such Noteless Collateral Obligation or Participation
Interest evidencing the assignment of such Noteless Collateral Obligation or
Participation Interest to the Transferor, if applicable, from the Transferor to
the Depositor and from the Depositor to the Issuer (subject to Section 2.6); and

(ii) originals or copies of any related loan agreement or credit agreement, to
the extent applicable to the related Collateral Obligation.

“Subsequent Conveyed Collateral”: The meaning specified in Section 2.1(c).

“Subsequent Transfer Agreement”: The meaning specified in Section 2.1(c).

“Substitute Conveyed Collateral”: The meaning specified in Section 2.1(c).

“Substitution Period”: The meaning specified in Section 2.5(b).

 

3



--------------------------------------------------------------------------------

“Transferor”: The meaning specified in the introductory paragraph of this
Agreement.

“Trustee”: The meaning specified in the Preamble of this Agreement.

“Underlying Note”: One or more promissory notes executed by the applicable
Obligor evidencing a Collateral Obligation.

Section 1.2. Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles as in effect from
time to time in the United States.

Section 1.3. Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

Section 1.4. Interpretation.

In this Agreement, unless a contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(iii) reference to any gender includes each other gender;

(iv) reference to day or days without further qualification means calendar days;

(v) unless otherwise stated, reference to any time means New York, New York
time;

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

(vii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

4



--------------------------------------------------------------------------------

(viii) reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(ix) references to “including” means “including, without limitation”.

Section 1.5. References.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

ARTICLE II

TRANSFER OF THE CONVEYED COLLATERAL

Section 2.1. Transfer of the Conveyed Collateral.

(a) Transfer from the Transferor to the Depositor. Subject to and upon the terms
and conditions set forth herein, the Transferor hereby sells, conveys and
transfers to the Depositor all of the Transferor’s right, title and interest in,
to and under the Initial Collateral Obligations and any related Assets with
respect thereto (the “Initial Conveyed Collateral”) for a purchase price on the
date hereof equal to the aggregate outstanding principal balance of the Initial
Collateral Obligations, which purchase price shall be the aggregate fair market
value thereof as reasonably determined by the Collateral Manager in accordance
with the Collateral Manager Standard without any third party valuation. The
consideration for the transfer of the Initial Conveyed Collateral from the
Transferor to the Depositor shall consist of cash paid by the Depositor to the
Transferor on the date hereof and, to the extent that such cash so paid on the
date hereof is less than the purchase price thereof, the difference shall be
deemed a capital contribution from the Transferor to the Depositor on the date
hereof.

(b) Transfer from the Depositor to the Issuer. Subject to and upon the terms and
conditions set forth herein, the Depositor hereby sells, conveys and transfers
to the Issuer all of the Depositor’s right, title and interest in, to and under
the Initial Conveyed Collateral for a purchase price on the date hereof equal to
the aggregate outstanding principal balance of the Initial Collateral
Obligations, which purchase price shall be the aggregate fair market value
thereof as reasonably determined by the Collateral Manager in accordance with
the Collateral Manager Standard without any third party valuation. The
consideration for the transfer of the Initial Conveyed Collateral from the
Depositor to the Issuer shall consist of cash paid by the Issuer to the
Depositor on the date hereof, the issuance by the Issuer to the Depositor of all
of the Class E Notes and all of the Class F Notes and, to the extent that the
sum of such cash so paid on the date hereof and the fair market value of such
Notes so issued to the Depositor on the date hereof is less than the purchase
price thereof, the difference shall be deemed a capital contribution from the
Depositor to the Issuer on the date hereof.

 

5



--------------------------------------------------------------------------------

(c) Each of the Transferor, the Depositor and the Issuer agrees and acknowledges
that the Issuer may, as permitted under the Indenture, acquire Additional
Collateral Obligations and related Assets with respect thereto (the “Additional
Conveyed Collateral”), and may acquire Substitute Collateral Obligations and any
related Assets as set forth in Section 2.5 and the Indenture with respect
thereto (the “Substitute Conveyed Collateral” and, together with the Additional
Conveyed Collateral, the “Subsequent Conveyed Collateral”), in each case,
pursuant to a Subsequent Transfer Agreement, substantially in the form of
Exhibit A hereto, duly executed by each of the Transferor, the Depositor and the
Issuer (each such agreement, a “Subsequent Transfer Agreement”) and the parties
hereto agree that each such Subsequent Transfer Agreement will be deemed to
become part of this Agreement as of the date of its execution (each such date, a
“Cut-Off Date”) without further amendment hereof. The purchase price paid by the
Issuer for any Subsequent Conveyed Collateral shall be an amount equal to (i) in
the case of a Collateral Obligation acquired from the Transferor or one of its
wholly owned subsidiaries, the fair market value thereof as reasonably
determined by the Collateral Manager consistent with the Collateral Manager
Standard without any third party valuation, or (ii) in the case of a Collateral
Obligation acquired from a Person other than the Transferor or a wholly owned
subsidiary thereof, the purchase price paid for such Collateral Obligation, as
applicable.

(d) Each of the Transferor, the Depositor and the Issuer agrees that (i) the
representations, warranties and covenants of the Transferor and the Depositor
set forth herein will run to and be for the benefit of the Depositor, the Issuer
and the Trustee, as applicable, and (ii) either the Issuer or the Trustee may
enforce, directly without joinder of the Depositor, the repurchase obligations
of the Transferor with respect to breaches of such representations, warranties
and covenants as set forth herein. The parties hereto acknowledge and agree that
the Trustee for the benefit of the Secured Parties is a third party beneficiary
of such representations, warranties and covenants. By its signature below, the
Trustee hereby acknowledges such rights granted to it hereunder.

(e) Each of the Transferor, the Depositor and the Issuer intends and agrees that
(i) the transfer of the Conveyed Collateral by the Transferor to the Depositor
pursuant to this Agreement, and the transfer of the Conveyed Collateral by the
Depositor to the Issuer pursuant to this Agreement is, in each and every case,
intended to be an absolute sale, conveyance and transfer of ownership of the
applicable Conveyed Collateral rather than the mere granting of a security
interest to secure a financing and (ii) such Conveyed Collateral shall not be
part of the Transferor’s or the Depositor’s respective estate in the event of a
filing of a bankruptcy petition or other action by or against such Person under
any Insolvency Law. In the event, however, that notwithstanding such intent and
agreement, any of such transfers are deemed to secure indebtedness, the
Transferor hereby Grants to the Depositor, and the Depositor hereby Grants to
the Issuer, as the case may be, a security interest in all of its right, title
and interest in, to and under such Conveyed Collateral (whether now existing or
hereafter created) and the Issuer hereby further Grants such security interest
to the Trustee for the benefit of the Secured Parties. For such purposes, this
Agreement shall constitute a security agreement under the UCC, securing the
repayment of the purchase price paid hereunder and the obligations or interests
represented by the Notes, in the order and priorities specified in, and subject
to the other terms and conditions of, this Agreement and the Indenture, together
with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

 

6



--------------------------------------------------------------------------------

(f) If any such transfer of Conveyed Collateral by the Transferor to the
Depositor (whether Initial Conveyed Collateral transferred pursuant to
Section 2.1(a) or Subsequent Conveyed Collateral transferred pursuant to
Section 2.1(c)) is deemed to be the mere granting of a security interest to
secure a financing, the Depositor may, to secure the Depositor’s own obligations
under this Agreement (to the extent that the transfer of Conveyed Collateral by
the Depositor to the Issuer hereunder is deemed to be the mere granting of a
security interest to secure a financing), repledge and reassign to the Issuer
(and the Issuer may repledge and reassign to the Trustee) (i) all or a portion
of the Conveyed Collateral pledged to the Depositor by the Transferor and with
respect to which the Depositor has not released its security interest at the
time of such pledge and assignment and (ii) all proceeds thereof. Such repledge
and reassignment may be made with or without a repledge and reassignment by the
Depositor of its rights under any agreement with the Transferor, and without
further notice to or acknowledgement from the Transferor. The Transferor hereby
waives, to the extent permitted by applicable law, all claims, causes of action
and remedies, whether legal or equitable (including any right of setoff),
against the Depositor or any assignee relating to such repledge and reassignment
in connection with the transactions contemplated by this Agreement and the other
Transaction Documents. The Transferor and the Depositor shall file or shall
cause to be filed a UCC-1 financing statement and UCC-3 financing statement
amendments, as necessary, naming the Transferor as debtor, the Depositor as
secured party, the Issuer as assignee and the Trustee as re-assignee, listing
all of the Conveyed Collateral pledged hereunder as collateral thereunder.

(g) If any such transfer of Conveyed Collateral by the Depositor to the Issuer
(whether Initial Conveyed Collateral transferred pursuant to Section 2.1(b) or
Subsequent Conveyed Collateral transferred pursuant to Section 2.1(c)) is deemed
to be the mere granting of a security interest to secure a financing, the Issuer
may, to secure the Issuer’s obligations under the Indenture, repledge and
reassign to the Trustee for the benefit of the Secured Parties (i) all or a
portion of the Conveyed Collateral pledged to the Issuer by the Depositor and
with respect to which the Issuer has not released its security interest at the
time of such pledge and assignment and (ii) all proceeds thereof. Such repledge
and reassignment may be made with or without a repledge and reassignment by the
Issuer of its rights under any agreement with the Depositor, and without further
notice to or acknowledgment from the Depositor. The Depositor hereby waives, to
the extent permitted by applicable law, all claims, causes of action and
remedies, whether legal or equitable (including any right of setoff), against
the Issuer or any assignee relating to such repledge or reassignment in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents. The Issuer and the Depositor shall file or shall cause to
be filed a UCC-1 financing statement and UCC-3 financing statement amendments,
as necessary, naming the Depositor as debtor, the Issuer as secured party and
the Trustee as assignee, listing all of the Conveyed Collateral pledged
hereunder as collateral thereunder.

(h) To the extent that (i) the consideration received by the Transferor from the
Depositor in exchange for any Conveyed Collateral and (ii) the consideration
received by the Depositor from the Issuer for any Conveyed Collateral is less
than the fair market value of such Conveyed Collateral, the difference between
such fair market value and the consideration so received shall be deemed to be a
capital contribution by the Transferor to the Depositor (in the case of clause
(i) above), and by the Depositor to the Issuer (in the case of clause
(ii) above) made on the Closing Date in the case of the Initial Conveyed
Collateral and as of the related Cut-Off

 

7



--------------------------------------------------------------------------------

Date in the case of any Subsequent Conveyed Collateral. For all purposes of this
Agreement, any contributed Conveyed Collateral shall be treated the same as the
Conveyed Collateral sold for cash or other property including, without
limitation, for purposes of Section 7.2.

(i) Notwithstanding the provisions of this Agreement, the Issuer, when and as
permitted by the Indenture, may also purchase Collateral Obligations directly
from third parties or may acquire Collateral Obligations as a lender at the
closing thereof.

Section 2.2. Conveyance of Initial Conveyed Collateral.

(a) On or before the Closing Date, the Transferor or the Depositor, as
applicable, shall deliver or cause to be delivered to the Trustee each of the
documents, certificates and other items as follows:

(i) officially certified recent evidence of due formation and good standing of
the Transferor, the Depositor and the Issuer, in each case under the laws of the
State of Delaware;

(ii) a copy of resolutions adopted by the board of directors of NewStar
Financial, Inc., in its capacity as Transferor, in its capacity as the
designated manager of the Depositor and in its capacity as designated manager of
the Issuer, approving the execution, delivery and performance of this Agreement
and the transactions contemplated hereunder, certified by a Responsible Officer
of NewStar Financial, Inc., in each such capacity;

(iii) evidence that the lien of the pledgee under any credit facility to which
any of the Initial Collateral Obligations is subject is released as to each such
Initial Collateral Obligation;

(iv) a UCC financing statement and UCC-3 financing statement amendment, as
necessary, naming the Transferor as debtor, the Depositor as secured party, and
the Issuer as assignee (and the Trustee as re-assignee for the benefit of the
Secured Parties) and identifying the Conveyed Collateral as collateral for
filing with the office of the Secretary of State for the State of Delaware; a
UCC financing statement naming the Depositor as debtor, the Issuer as secured
party (and the Trustee as assignee for the benefit of the Secured Parties) and
identifying the Conveyed Collateral as collateral for filing with the office of
the Secretary of State for the State of Delaware; and a UCC financing statement
naming the Issuer as debtor, the Trustee, for the benefit of the Secured
Parties, as secured party and identifying the Conveyed Collateral or all assets
of the Issuer, as collateral for filing with the office of the Secretary of
State for the State of Delaware;

(v) a fully executed copy of each Transaction Document; and

(vi) all Opinions of Counsel required to be delivered pursuant to Section 3.1(c)
of the Indenture.

 

8



--------------------------------------------------------------------------------

(b) On or after the transfer of the Initial Conveyed Collateral by the
Transferor to the Depositor and by the Depositor to the Issuer, (i) the
Transferor shall transfer to the Collection Account all Principal Proceeds and
Interest Proceeds received with respect to such Initial Conveyed Collateral on
and after the Closing Date, (ii) each of the representations and warranties made
by the Transferor pursuant to Article III applicable to the Initial Conveyed
Collateral shall be true and correct as of the Closing Date, and (iii) the
Transferor shall, at its own expense, not later than the Closing Date, indicate
in its records that ownership of the Initial Conveyed Collateral has been
conveyed to it by any of its affiliates who owned such Initial Conveyed
Collateral and then conveyed by it to the Depositor and by the Depositor to the
Issuer pursuant to this Agreement.

Section 2.3. Acceptance of Initial Conveyed Collateral

On the Closing Date, upon satisfaction of the conditions set forth in
Section 2.2, the Issuer hereby instructs the Depositor, and the Depositor hereby
instructs the Transferor, and the Transferor hereby agrees to deliver, on behalf
of the Issuer, the Initial Conveyed Collateral to the Trustee or, as required by
Section 2.7, to the Custodian, and such delivery thereto and acceptance by the
Trustee or by the Custodian, as applicable, shall be deemed to be delivery to
and acceptance by the Issuer and by the Depositor.

Section 2.4. Conveyance of Subsequent Conveyed Collateral.

(a) As and when permitted by the Indenture and subject to this Section 2.4 and
the satisfaction of the conditions imposed under the Indenture with respect to
the acquisition of Subsequent Conveyed Collateral, the Transferor may at its
option (but shall not be obligated to) sell, convey and transfer to the
Depositor (by delivery of an executed Subsequent Transfer Agreement) all the
right, title and interest of the Transferor in and to the Subsequent Conveyed
Collateral identified on Schedule I thereto, in each and every case without
recourse other than as expressly provided herein and therein and the Depositor
shall be required to purchase from the Transferor and sell, convey and transfer
to the Issuer (by delivery of an executed Subsequent Transfer Agreement) all the
right, title and interest of the Depositor in and to the Subsequent Conveyed
Collateral identified on Schedule I thereto, in each and every case without
recourse other than as expressly provided herein and therein.

(b) On or after the transfer of any Subsequent Conveyed Collateral by the
Transferor to the Depositor and by the Depositor to the Issuer, (i) the
Transferor shall transfer to the Collection Account all Principal Proceeds and
Interest Proceeds received with respect to such Subsequent Conveyed Collateral
on and after the related Cut-Off Date, (ii) each of the representations and
warranties made by the Transferor pursuant to Article III applicable to such
Subsequent Conveyed Collateral shall be true and correct as of the related
Cut-Off Date and (iii) the Transferor shall, at its own expense, on or prior to
the applicable date of transfer to the Depositor, indicate in its records that
ownership of the Subsequent Conveyed Collateral identified in the Subsequent
Transfer Agreement has been sold by the Transferor to the Depositor and by the
Depositor to the Issuer pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

Section 2.5. Optional Substitution of Collateral Obligations.

(a) Subject to any applicable provisions of Sections 12.3 and 12.4 of the
Indenture, this Section 2.5, and the Repurchase and Substitution Limit set forth
in Section 7.4 of this Agreement, with respect to any Collateral Obligation as
to which a Substitution Event has occurred, the Transferor may (but shall not be
obligated to) either (x) convey to the Depositor (and cause the Depositor to
contemporaneously convey to the Issuer) one or more Collateral Obligations in
exchange for such Collateral Obligation or (y) deposit into the Principal
Collection Subaccount the Transfer Deposit Amount with respect to such
Collateral Obligation and then, prior to the expiration of the Substitution
Period, convey to the Depositor (and cause the Depositor to convey to the
Issuer) one or more Collateral Obligations in exchange for the funds so
deposited or a portion thereof.

(b) Any substitution pursuant to this Section 2.5 shall be initiated by delivery
of a Notice of Substitution, as set forth in the Indenture, by the Transferor to
the Trustee, the Depositor, the Issuer and the Collateral Manager that the
Transferor intends to substitute a Collateral Obligation pursuant to this
Section 2.5 and shall be completed prior to the earliest of: (x) the expiration
of ninety (90) days after the delivery of such notice; (y) delivery of written
notice to the Trustee from the Transferor stating that the Transferor does not
intend to convey any additional Substitute Collateral Obligations through the
Depositor to the Issuer in exchange for any remaining amounts deposited in the
Principal Collection Subaccount under clause (a)(y) above; or (z) in the case of
a Collateral Obligation which has become subject to a Specified Amendment, the
effective date set forth in such Specified Amendment (such period described in
clause (x), (y) or (z), as applicable, being the “Substitution Period”).

(c) Each Notice of Substitution shall specify the Collateral Obligation to be
substituted, the reasons for such substitution and the Transfer Deposit Amount
with respect to the Collateral Obligation. On the last day of any Substitution
Period, any amounts previously deposited in accordance with Section 2.5(a)(y)
above which relate to such Substitution Period that have not been applied to
purchase one or more Substitute Collateral Obligations or to fund the Revolver
Funding Account if necessary with respect thereto shall be deemed to constitute
Principal Proceeds; provided that prior to the expiration of the related
Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto.

(d) The substitution of any Substitute Collateral Obligation will be subject to
the satisfaction of the Substitute Collateral Obligations Qualification
Conditions as of the related Cut-Off Date for each such Collateral Obligation
(after giving effect to such substitution).

(e) With respect to any Substitute Collateral Obligations to be conveyed to the
Depositor by the Transferor as described in this Section 2.5, (i) the Transferor
hereby sells, transfers, assigns, sets over and otherwise conveys to the
Depositor, without recourse other than as expressly provided herein (and the
Depositor shall purchase through cash payment and/or by exchange of one or more
related Collateral Obligations released by the Issuer to the Depositor and by
the Depositor to the Transferor on the related Cut-Off Date), all the right,
title and interest of the Transferor in and to the Substitute Collateral
Obligation and (ii) the Depositor hereby

 

10



--------------------------------------------------------------------------------

sells, transfers, assigns, sets over and otherwise conveys to the Issuer without
recourse other than as expressly provided herein (and the Issuer shall purchase
through cash payment and/or by exchange of one or more related Collateral
Obligations released by the Issuer to the Depositor on the related Cut-Off
Date), all the right, title and interest of the Depositor in and to the
Substitute Collateral Obligation.

(f) To the extent any cash or other property received by the Issuer from the
Depositor and by the Depositor from the Transferor in connection with a
Substitution Event pursuant to this Section 2.5 exceeds the fair market value of
the replaced Collateral Obligation, such excess shall be deemed a capital
contribution from the Transferor to the Depositor and from the Depositor to the
Issuer.

(g) The Transferor and Depositor shall execute and deliver to the Issuer and the
Trustee a Subsequent Transfer Agreement with respect to each Substitute
Collateral Obligation and shall cooperate with the Collateral Manager and the
Issuer so that they may satisfy their respective obligations with respect to any
substitution of Collateral Obligations pursuant to the Indenture.

(h) The Transferor shall bear all transaction costs incurred in connection with
a substitution of Collateral Obligations effected pursuant to this Agreement and
the Indenture.

Section 2.6. Administrative Convenience with respect to Acquisitions and
Assignments.

The Transferor, the Depositor and the Issuer acknowledge and agree that, solely
for administrative convenience, any document or assignment agreement (or, in the
case of any Underlying Note, any chain of endorsement) required to be executed
and delivered in connection with (a) the acquisition of a Collateral Obligation
as a lender at the closing thereof may be executed and delivered directly by the
Issuer at the direction of the Transferor or of the Depositor or (b) the
transfer of a Collateral Obligation in accordance with the terms of related
Underlying Documents may reflect that the Transferor (or any affiliate thereof
or any third party from whom the Transferor or the Depositor may purchase a
Collateral Obligation) is assigning such Collateral Obligation directly to the
Issuer. Nothing in any such document or assignment agreement (or, in the case of
any Underlying Note, nothing in such chain of endorsement) shall be deemed to
impair the transfers of the Collateral Obligations by the Transferor to the
Depositor and the Depositor to the Issuer in accordance with the terms of this
Agreement. Notwithstanding the foregoing, the Issuer, when and as permitted by
the Indenture, may purchase Collateral Obligations directly from third parties
or may acquire Collateral Obligations as a lender at the closing thereof.

Section 2.7. Delivery of Documents.

With respect to each Collateral Obligation transferred hereunder as part of the
Conveyed Collateral, within five (5) Business Days after the related Cut-Off
Date (or on or prior to the Closing Date, with respect to the Initial Collateral
Obligations), the Transferor, on behalf of the Depositor and the Issuer, will
deliver or cause to be delivered to the Custodian, to the extent not previously
delivered, all Assets with respect to such Collateral Obligations in accordance
with the definition of “Deliver”.

 

11



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Transferor and the Depositor, as applicable, each makes, and upon execution
of each Subsequent Transfer Agreement is deemed to make, the following
representations and warranties, on which the Depositor or the Issuer, as
applicable, will rely in acquiring the Initial Conveyed Collateral on the
Closing Date, and any Subsequent Conveyed Collateral on any applicable Cut-Off
Date pursuant to the applicable Subsequent Transfer Agreement, and on which, in
each case, each of the parties hereto acknowledges and agrees that the Trustee,
for the benefit of the Secured Parties, shall be entitled to rely as an express
third party beneficiary as a condition of the Issuer entering into the
Transaction Documents to which it is a party and of the Noteholders purchasing
the Notes. Each of the parties hereto acknowledges and agrees that such
representations and warranties are being made by the Transferor for the benefit
of the Depositor, the Issuer and the Trustee, for the benefit of the Secured
Parties, and by the Depositor for the benefit of the Issuer and the Trustee, for
the benefit of the Secured Parties.

The representations and warranties set forth in this Article III are given as of
the Closing Date (or Cut-Off Date, as applicable), but shall survive the sale,
transfer and assignment of the Conveyed Collateral to the Depositor and to the
Issuer hereunder or under a Subsequent Transfer Agreement, as applicable.

The representations and warranties set forth in Sections 3.1(j) and 3.4(a) may
not be waived by any Person and shall survive the termination of this Agreement.

Section 3.1. Representations and Warranties of the Transferor.

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Transferor represents and warrants that:

(a) Organization and Good Standing. The Transferor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has full power and authority to own its assets and to transact
the business in which it is currently engaged, and is duly qualified as a
foreign corporation and is in good standing under the laws of each jurisdiction
where its ownership or lease of property, the conduct of its business or the
performance of this Agreement or any other Transaction Document applicable to it
would require such qualification, except for those jurisdictions in which the
failure to be so qualified, authorized or licensed would not have a material
adverse effect on the business operations, assets or financial condition of the
Transferor or on the validity or enforceability of this Agreement or the
provisions of any other Transaction Document applicable to the Transferor, or
the performance by the Transferor of its duties hereunder or thereunder.

(b) Authorization; Valid Sale; Binding Obligations. The Transferor has the power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and had the power and

 

12



--------------------------------------------------------------------------------

authority to form the Depositor and the Issuer, to act as designated manager of
each of the Depositor and the Issuer and to cause each of the Depositor and the
Issuer to make, execute, deliver and perform its respective obligations under
this Agreement and the other Transaction Documents to which it is a party and
has taken all necessary corporate action to authorize, on behalf of itself
individually, the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and to authorize as
designated manager on behalf of the Depositor and of the Issuer the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which the Depositor or the Issuer, respectively, is a party. This Agreement
and each Subsequent Transfer Agreement, if any, shall effect a valid sale (or
contribution, as the case may be), transfer and assignment of, or Grant of a
security interest in, the Conveyed Collateral being so transferred, conveyed and
assigned from the Transferor to the Depositor, enforceable against the
Transferor and creditors of and purchasers from the Transferor. This Agreement
and the other Transaction Documents to which the Transferor is a party
constitute the legal, valid and binding obligations of the Transferor
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and general
principles of equity, whether considered in a suit at law or in equity.

(c) No Consent Required. No consent of any other Person and no license, permit,
order, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority or court or
any other Person is required to be obtained by the Transferor in connection with
this Agreement or any other Transaction Document to which it is a party or the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Transaction Document to which it is a party or the obligations
imposed on the Transferor hereunder or under the terms of the Indenture or any
other Transaction Document to which it is a party other than those that have
been obtained or made.

(d) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party, and the consummation of
the transactions contemplated hereby and thereby, will not violate its
certificate of incorporation or bylaws or any material requirement of law
applicable to the Transferor, or constitute a material breach of any mortgage,
indenture, contract or other agreement to which the Transferor is a party or by
which the Transferor or any of the Transferor’s properties may be bound, or
result in the creation or imposition of any security interest, lien, charge,
pledge or encumbrance of any kind upon any of its properties pursuant to the
terms of any such mortgage, indenture, contract or other agreement, other than
as contemplated by the Transaction Documents.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Transferor threatened, against the Transferor or any of its properties or
with respect to this Agreement, the other Transaction Documents to which it is a
party or the Notes (i) that, if adversely determined, would in the reasonable
judgment of the Transferor be expected to have a material adverse effect on
(1) the business, properties, assets or condition (financial or otherwise) of
the Transferor or (2) the transactions contemplated by this Agreement or the
other Transaction Documents to which the Transferor is a party or (ii) seeking
to adversely affect the federal income tax or other federal, state or local tax
attributes of the Notes.

 

13



--------------------------------------------------------------------------------

(f) Solvency. The Transferor, at the time of and after giving effect to each
conveyance of Conveyed Collateral hereunder and the transactions contemplated
hereunder and under the Indenture and the other Transaction Documents, is
solvent and is not aware of any pending insolvency.

(g) Taxes. The Transferor has filed or caused to be filed all tax returns which,
to its knowledge, are required to be filed by it and has paid all taxes shown to
be due and payable on such returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any governmental authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on its books); no tax lien has
been filed and, to the Transferor’s knowledge, no claim is being asserted, with
respect to any such tax, fee or other charge.

(h) Place of Business; No Changes. The Transferor has not changed its name since
2004 or the State under whose laws it is formed, whether by amendment of its
certificate of incorporation, by reorganization or otherwise.

(i) Sale Treatment. Other than for tax and accounting purposes, the Transferor
has treated the conveyance of the Conveyed Collateral to the Depositor for all
purposes as a sale by the Transferor and purchase by the Depositor on all of its
relevant books and records.

(j) Security Interest.

(i) In the event that the transfer by the Transferor to the Depositor of any
Conveyed Collateral is determined not to be an absolute transfer, this Agreement
is effective to create in favor of the Depositor a valid and continuing security
interest (as defined in the UCC) in all of the right, title and interest of the
Transferor in, to and under such Conveyed Collateral, which security interest is
perfected and is prior to all other liens (other than Permitted Liens), and is
enforceable as such against, all creditors of and purchasers from the
Transferor.

(ii) Each Collateral Obligation conveyed hereunder constitutes or is evidenced
by a Financial Asset, an Instrument, a Certificated Security or a general
intangible (as defined in the UCC).

(iii) The Transferor owns the Conveyed Collateral being conveyed hereunder, free
and clear of any lien, claim or encumbrance of any Person (other than Permitted
Liens and any security interest therein which will be released contemporaneously
with the conveyance of such Conveyed Collateral hereunder), and, upon the
conveyance by the Transferor to the Depositor of any Conveyed Collateral
pursuant to this Agreement or any Subsequent Transfer Agreement, the Depositor
will own such Conveyed Collateral free and clear of any and all liens, claims or
encumbrances created by, or attaching to property of, the Transferor (other than
Permitted Liens).

 

14



--------------------------------------------------------------------------------

(iv) The Transferor has received all consents and approvals required by the
terms of any Conveyed Collateral to the conveyance of such Conveyed Collateral
hereunder to the Depositor.

(v) The Transferor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in such Conveyed Collateral
granted to the Depositor under this Agreement to the extent perfection can be
achieved by filing a financing statement.

(vi) Other than the conveyance to the Depositor and the security interest
granted to the Depositor pursuant to this Agreement (and any security interest
therein which will be released contemporaneously with the conveyance of such
Conveyed Collateral hereunder), the Transferor has not pledged, assigned, sold,
granted a security interest in or otherwise conveyed any of such Conveyed
Collateral. The Transferor has not authorized the filing of, and is not aware
of, any financing statements against the Transferor that include a description
of collateral covering such Conveyed Collateral other than (1) any financing
statement relating to the security interest Granted to the Depositor under this
Agreement, (2) any financing statement that has been terminated in its entirety
or, if necessary, amended to release such Conveyed Collateral and (3) any
financing statement that has been filed to perfect a security interest which
will be released contemporaneously with the conveyance of such Conveyed
Collateral hereunder. The Transferor is not aware of the filing of any judgment,
employee benefit or tax lien filings against it.

(vii) On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five (5) Business Days after the related Cut-Off Date
(with respect to any Subsequent Conveyed Collateral), copies (or originals, if
required by the definition of “Required Loan Documents”) of the Required Loan
Documents have been delivered to the Custodian.

(viii) None of the Underlying Notes that constitute or evidence the Conveyed
Collateral has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Depositor, the
Issuer or in blank or to the Trustee.

(k) Value Given. The cash payments and corresponding increase in the
Transferor’s equity interest in the Depositor received by the Transferor in
respect of the purchase price of all Conveyed Collateral conveyed hereunder
constitutes reasonably equivalent value in consideration for the conveyance to
the Depositor of such Conveyed Collateral under this Agreement, such conveyance
was not made for or on account of an antecedent debt owed by the Depositor to
the Transferor, and such conveyance was not and is not voidable or subject to
avoidance under any Insolvency Law.

(l) No Defaults. The Transferor is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and

 

15



--------------------------------------------------------------------------------

adversely affect the condition (financial or otherwise) or operations of it or
its respective properties or could reasonably be expected to have consequences
that would materially and adversely affect its performance hereunder.

(m) Bulk Transfer Laws. The transfer, assignment and conveyance of the Conveyed
Collateral by the Transferor pursuant to this Agreement are not subject to the
bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

(n) Origination and Collection Practices. The origination and collection
practices used with respect to each Collateral Obligation have been in all
material respects legal, proper, and customary in the Collateral Obligation
origination and servicing business.

(o) Lack of Intent to Hinder, Delay or Defraud. Neither the Transferor nor any
of its Affiliates sold or will sell any interest in any Conveyed Collateral with
any intent to hinder, delay or defraud any of their respective creditors.

(p) Nonconsolidation. The Transferor conducts, and will at all times conduct,
its affairs such that neither the Depositor nor the Issuer would be
substantively consolidated in the estate of the Transferor and their respective
separate existences would not be disregarded in the event of a bankruptcy of the
Transferor (provided, however, the Transferor does not hereby agree to maintain
the solvency of the Depositor or of the Issuer).

(q) Accuracy of Information. All written factual information heretofore
furnished by the Transferor for purposes of or in connection with this Agreement
or the other Transaction Documents to which the Transferor is a party, or any
transaction contemplated hereby or thereby is, and all such written factual
information hereafter furnished by the Transferor hereunder or thereunder will
be, true and accurate in all material respects, on or as of the date such
information is stated or certified; provided that the Transferor shall not be
responsible for any factual information furnished to it by any third party not
affiliated with it except to the extent that a Responsible Officer of the
Transferor has actual knowledge that such factual information is inaccurate in
any material respect.

(r) Investment Company Act. The Transferor is not required to register as an
“investment company” under the 1940 Act.

(s) Retention of Net Economic Interest Letter. Each representation of the
Transferor in the Retention of Net Economic Interest Letter is true and correct
and the Transferor is not in breach of any of its obligations under the
Retention of Net Economic Interest Letter.

Section 3.2. Representations and Warranties Regarding the Collateral
Obligations.

The Transferor hereby represents to the Depositor, to the Issuer and to the
Trustee for the benefit of the Secured Parties that (i) each Collateral
Obligation conveyed hereunder, as of the Closing Date or its related Cut-Off
Date, as applicable, satisfies the definition of “Collateral Obligation” under
the Indenture and (ii) the information set forth on Schedule 1 hereto or on
Schedule I to any Subsequent Transfer Agreement, as applicable, and, to the
extent such information is set forth therein, in the Schedule of Collateral
Obligations under the Indenture is true and correct in all material respects as
of the Closing Date or as of the related Cut-off Date, as applicable.

 

16



--------------------------------------------------------------------------------

Section 3.3. Representations and Warranties of the Depositor.

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Depositor represents and warrants that:

(a) Organization and Good Standing. The Depositor is a limited liability company
duly organized, validly existing and in good standing under the law of the State
of Delaware, and has full power and authority to own its assets and to transact
the business in which it is currently engaged, and is duly qualified as a
foreign limited liability company and is in good standing under the laws of each
jurisdiction where its ownership or lease of property, the conduct of its
business or the performance of this Agreement or any other Transaction Document
applicable to it would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the business operations, assets or
financial condition of the Depositor or on the validity or enforceability of
this Agreement or the provisions of any other Transaction Document applicable to
the Depositor, or the performance by the Depositor of its duties hereunder or
thereunder.

(b) Authorization; Valid Sale; Binding Obligations. The Depositor has the power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and has taken all necessary limited liability company action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party. This Agreement and each
Subsequent Transfer Agreement, if any, shall effect a valid sale (or
contribution, as the case may be), transfer and assignment of, or Grant of a
security interest in, the Conveyed Collateral being so transferred, conveyed and
assigned from the Depositor to the Issuer, enforceable against the Depositor and
creditors of and purchasers from the Depositor. This Agreement and the other
Transaction Documents to which the Depositor is a party constitute the legal,
valid and binding obligations of the Depositor enforceable in accordance with
their terms, except as enforcement of such terms may be limited by bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and general principles of equity, whether
considered in a suit at law or in equity.

(c) No Consent Required. No consent of any other Person and no license, permit,
order, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority or court or
any other Person is required to be obtained by the Depositor in connection with
this Agreement or any other Transaction Document to which it is a party or the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Transaction Document to which it is a party or the obligations
imposed on the Depositor hereunder or under the terms of the Indenture or any
other Transaction Document to which it is a party other than those that have
been obtained or made.

(d) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Depositor, and the

 

17



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby and thereby, will not
violate its limited liability company agreement or any material requirement of
law applicable to the Depositor, or constitute a material breach of any
mortgage, indenture, contract or other agreement to which the Depositor is a
party or by which the Depositor or any of the Depositor’s properties may be
bound, or result in the creation or imposition of any security interest, lien,
charge, pledge, preference, equity or encumbrance of any kind upon any of its
properties pursuant to the terms of any such mortgage, indenture, contract or
other agreement, other than as contemplated by the Transaction Documents.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Depositor threatened, against the Depositor or any of its properties or
with respect to this Agreement, the other Transaction Documents to which it is a
party or the Notes (i) that, if adversely determined, would in the reasonable
judgment of the Depositor be expected to have a material adverse effect on
(1) the business, properties, assets or condition (financial or otherwise) of
the Depositor or (2) the transactions contemplated by this Agreement or the
other Transaction Documents to which the Depositor is a party or (ii) seeking to
adversely affect the federal income tax or other federal, state or local tax
attributes of the Notes.

(f) Solvency. The Depositor, at the time of and after giving effect to each
conveyance of Conveyed Collateral hereunder and the transactions contemplated
hereunder and under the Indenture and the other Transaction Documents, is
solvent and is not aware of any pending insolvency.

(g) Taxes. The Depositor has filed or caused to be filed all tax returns which,
to its knowledge, are required to be filed by it and has paid all taxes shown to
be due and payable on such returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any governmental authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on its books); no tax lien has
been filed and, to the Depositor’s knowledge, no claim is being asserted, with
respect to any such tax, fee or other charge.

(h) Place of Business; No Changes. The Depositor has not changed its name or the
State under whose laws it is formed, whether by amendment of its certificate of
formation, by reorganization or otherwise.

(i) Sale Treatment. Other than for tax and accounting purposes, the Depositor
has treated each of (i) the acquisition of the Conveyed Collateral from the
Transferor and (ii) the conveyance of the Conveyed Collateral to the Issuer for
all purposes as a purchase by the Depositor from the Transferor and a sale by
the Depositor to the Issuer on all of its relevant books and records.

(j) No Defaults. The Depositor is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and

 

18



--------------------------------------------------------------------------------

adversely affect the condition (financial or otherwise) or operations of it or
its respective properties or could reasonably be expected to have consequences
that would materially and adversely affect its performance hereunder.

(k) Bulk Transfer Laws. The transfer, assignment and conveyance of the Conveyed
Collateral by the Depositor pursuant to this Agreement are not subject to the
bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

(l) Lack of Intent to Hinder, Delay or Defraud. The Depositor did not and will
not sell any interest in any Conveyed Collateral with any intent to hinder,
delay or defraud any of its creditors.

(m) Nonconsolidation. The Depositor conducts, and will at all times conduct, its
affairs such that neither the Issuer nor the Transferor would be substantively
consolidated in the estate of the Depositor and their respective separate
existences would not be disregarded in the event of the Depositor’s bankruptcy
(provided, however, the Depositor does not hereby agree to maintain the solvency
of the Issuer).

(n) Accuracy of Information. All written factual information heretofore
furnished by the Depositor for purposes of or in connection with this Agreement
or the other Transaction Documents to which the Depositor is a party, or any
transaction contemplated hereby or thereby is, and all such written factual
information hereafter furnished by the Depositor hereunder or thereunder will
be, true and accurate in all material respects, on or as of the date such
information is stated or certified; provided that the Depositor shall not be
responsible for any factual information furnished to it by any third party not
affiliated with it or the Transferor, except to the extent that a Responsible
Officer of the Depositor has actual knowledge that such factual information is
inaccurate in any material respect.

(o) Investment Company Act. The Depositor is not required to register as an
“investment company” under the 1940 Act.

(p) Retention of Net Economic Interest Letter. Each representation of the
Depositor in the Retention of Net Economic Interest Letter is true and correct
and the Depositor is not in breach of any of its obligations under the Retention
of Net Economic Interest Letter.

Section 3.4. Additional Representations and Warranties of the Depositor.

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Depositor additionally represents and warrants that:

(a) Security Interest.

(i) In the event that the conveyance by the Depositor to the Issuer of any
Conveyed Collateral is determined not to be an absolute transfer, this Agreement
is effective to create in favor of the Issuer a valid and continuing security
interest (as defined in the UCC) in all of the right, title and interest of the
Depositor in, to and under such Conveyed Collateral, which security interest is
perfected and is prior to all other liens (other than Permitted Liens), and is
enforceable as such against, all creditors of and purchasers from the Depositor.

 

19



--------------------------------------------------------------------------------

(ii) Each Collateral Obligation conveyed hereunder constitutes or is evidenced
by a Financial Asset, an Instrument, a Certificated Security or a general
intangible (as defined in the UCC).

(iii) Upon the conveyance by the Depositor to the Issuer of any Conveyed
Collateral pursuant to this Agreement or any Subsequent Transfer Agreement, the
Issuer will own such Conveyed Collateral free and clear of any and all liens,
claims or encumbrances created by, or attaching to property of, the Depositor
(other than Permitted Liens).

(iv) The Depositor has received all consents and approvals required by the terms
of any Conveyed Collateral to the conveyance of such Conveyed Collateral
hereunder to the Issuer.

(v) The Depositor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in such Conveyed Collateral
granted to the Issuer under this Agreement to the extent perfection can be
achieved by filing a financing statement.

(vi) Other than the conveyance to the Issuer and the security interest granted
to the Issuer pursuant to this Agreement, the Depositor has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of such
Conveyed Collateral. The Depositor has not authorized the filing of, and is not
aware of, any financing statements against the Depositor that include a
description of such Conveyed Collateral other than any financing statement that
has been terminated in its entirety or released as to such Conveyed Collateral.
The Depositor is not aware of the filing of any judgment, employee benefit or
tax lien filings against it.

(vii) On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five (5) Business Days after the related Cut-Off Date
(with respect to any Subsequent Conveyed Collateral), copies (or originals, if
required by the definition of “Required Loan Documents”) of the Required Loan
Documents have been delivered to the Custodian.

(viii) None of the Underlying Notes that constitute or evidence the Conveyed
Collateral has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Issuer or in blank
or to the Trustee.

(b) Value Given. The cash payments and the receipt of any Notes issued by the
Issuer to the Depositor on the Closing Date (and the corresponding increase in
the Depositor’s equity interest in the Issuer represented by the Interests)
received by the Depositor in respect of the purchase price (and capital
contribution) of all Conveyed Collateral conveyed hereunder constitutes
reasonably equivalent value in consideration for the conveyance to the

 

20



--------------------------------------------------------------------------------

Issuer of such Conveyed Collateral under this Agreement, such transfer was not
made for or on account of an antecedent debt owed by the Issuer to the
Depositor, and such transfer was not and is not voidable or subject to avoidance
under any Insolvency Law.

Section 3.5. Representations and Warranties of the Issuer.

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Issuer represents and warrants to the Depositor and the Transferor that:

(a) Organization and Good Standing. The Issuer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and in each jurisdiction where the conduct of its business
requires such license, qualification or good standing, except where the failure
to be so licensed or qualified or in good standing would not have a material
adverse effect the ownership or use of its assets, the validity or
enforceability of the Transaction Documents to which it is a party, or the
ability of the Issuer to perform its obligations hereunder or thereunder.

(b) Power and Authority. The Issuer has the power and authority to execute and
deliver the Transaction Documents and all other documents and agreements
contemplated hereby and thereby to which it is a party, as well as to carry out
the terms hereof and thereof.

(c) Valid Execution; Binding Obligations. The Issuer has taken all necessary
action, including but not limited to all requisite limited liability company
action, to authorize the execution, delivery and performance of the Transaction
Documents and all other documents and agreements contemplated hereby and thereby
to which it is a party. When executed and delivered by the Issuer each of the
Transaction Documents to which it is a party will constitute the legal, valid
and binding obligation of the Issuer enforceable in accordance with its terms
subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors rights in general, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(d) Authorizations. All authorizations, licenses, permits, certificates,
franchises, consents, approvals and undertakings which are required to be
obtained by the Issuer under any applicable law which are material to (i) the
conduct of its business, (ii) the ownership, use, operation or maintenance of
its properties or (iii) the performance by the Issuer of its obligations under
or in connection with the Transaction Documents to which it is a party, have
been received and all such authorizations, licenses, permits, certificates,
franchises, consents, approvals and undertakings are in full force and effect.

(e) No Violations. The execution, issuance and delivery of, and performance by
the Issuer of its obligations under, the Transaction Documents to which it is a
party and any and all instruments or documents required to be executed or
delivered by it pursuant to or in connection herewith or therewith were and are
within the powers of the Issuer and will not violate any provision of any law,
regulation, decree or governmental authorization applicable to the Issuer or its
limited liability company agreement, and will not violate or cause a default
under any provision of any contract, agreement, mortgage, indenture or other
undertaking to which the

 

21



--------------------------------------------------------------------------------

Issuer is a party or which is binding upon the Issuer or any of its property or
assets, and will not result in the imposition or creation of any lien, charge or
encumbrance upon any of the properties or assets of the Issuer pursuant to the
provisions of any such contract, agreement, mortgage, indenture or undertaking,
other than as specifically set forth in the Indenture.

(f) Litigation. There are no legal, governmental or regulatory proceedings
pending to which the Issuer is a party or to which any of its property is
subject, which if determined adversely to the Issuer would individually or in
the aggregate have a material adverse effect on the performance by the Issuer of
the Transaction Documents to which it is a party or the consummation of the
transactions contemplated hereunder or thereunder, and to the best of its
knowledge, no such proceedings are threatened or contemplated.

ARTICLE IV

PERFECTION OF TRANSFER

AND PROTECTION OF SECURITY INTERESTS

Section 4.1. Custody of Collateral Obligation.

On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five (5) Business Days after the related Cut-Off Date
(with respect to any Subsequent Conveyed Collateral), copies (or originals, if
required by the definition of Required Loan Documents) of the Required Loan
Documents shall be delivered by the Transferor to the Custodian.

Section 4.2. Filing.

On or prior to the Closing Date, the Transferor shall cause the UCC financing
statement(s) and UCC-3 financing statement amendment, if necessary, referred to
in Section 2.2(a)(iv) hereof to be filed. Notwithstanding the obligation of the
Transferor set forth in the preceding sentence, each of the Transferor, the
Depositor and the Issuer hereby authorizes the Collateral Manager to prepare and
file, at the expense of the Collateral Manager, such UCC financing statements
(including but not limited to renewal or continuation statements) and amendments
or supplements thereto or other instruments as the Collateral Manager may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC.

Section 4.3. Changes in Name, Company Structure or Location.

(a) During the term of this Agreement, neither the Transferor nor the Depositor
shall change its name, organizational structure, existence, state of formation
or location without first giving at least thirty (30) days’ prior written notice
to the Trustee and the Collateral Manager.

(b) If any change in the Transferor’s or the Depositor’s name, organizational
structure, existence, state of formation, location or other action would make
any financing or continuation statement or notice of ownership interest or lien
relating to any Conveyed Collateral seriously misleading within the meaning of
applicable provisions of the UCC or any title statute, the Transferor or the
Depositor, as applicable, no later than ten (10) Business Days after the

 

22



--------------------------------------------------------------------------------

effective date of such change, shall file such amendments as may be required to
preserve and protect the Depositor’s, the Issuer’s and the Trustee’s respective
interests in the Conveyed Collateral.

Section 4.4. Costs and Expenses.

Under the Collateral Management Agreement, the Issuer will be obligated to pay
or reimburse the Collateral Manager for all reasonable costs and disbursements
in connection with the perfection and the maintenance of perfection, as against
all third parties, of the Depositor’s, Issuer’s and Trustee’s respective right,
title and interest in and to the Conveyed Collateral (including, without
limitation, the security interests provided for in the Indenture).

Section 4.5. Sale Treatment.

Other than for tax and accounting purposes, each of the Transferor and the
Depositor and the Depositor and the Issuer, as applicable, shall treat the
conveyance of Conveyed Collateral made hereunder for all purposes as a sale by
the Transferor and purchase by the Depositor and as a sale by the Depositor and
purchase by the Issuer, as applicable, on all of its relevant books and records.

Section 4.6. Separateness.

The Transferor agrees to take or refrain from taking or engaging in (with
respect to the Depositor and the Issuer) and the Depositor agrees to take or
refrain from taking or engaging in (with respect to the Transferor and the
Issuer) each of the actions or activities specified in the “substantive
consolidation” opinion of Dechert LLP (including any certificates delivered in
connection therewith) delivered on the Closing Date, upon which the conclusions
and opinions therein are based (provided, however, Transferor does not hereby
agree to maintain the solvency of the Depositor or of the Issuer and the
Depositor does not hereby agree to maintain the solvency of the Issuer).

ARTICLE V

COVENANTS

Section 5.1. Covenants of the Transferor.

The Transferor makes the following covenants, on which the Depositor will rely
in conveying the Initial Conveyed Collateral on the Closing Date (and any
Subsequent Conveyed Collateral on any applicable Cut-Off Date) to the Issuer,
and on which the Transferor acknowledges and agrees that the Issuer and the
Trustee, for the benefit of the Secured Parties, each shall be entitled to rely
as an express third party beneficiary as a condition of the Issuer and the
Trustee entering into the Transaction Documents to which each of them is a party
and as a condition to the Noteholders purchasing the Notes. The Depositor
acknowledges that such covenants are being made by the Transferor for the
benefit of the Issuer and for the benefit of the Trustee, for the benefit of the
Secured Parties.

(a) Corporate Existence. During the term of this Agreement, the Transferor will
keep in full force and effect its existence, rights and franchises as a
corporation under the

 

23



--------------------------------------------------------------------------------

laws of the jurisdiction of its incorporation and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the other Transaction Documents and each other instrument or
agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Transferor and the Depositor will be
conducted on an arm’s length basis.

(b) Collateral Obligations Not to Be Evidenced by Promissory Notes. The
Transferor will take no action, nor permit any action to be taken, to cause any
Collateral Obligation not originally evidenced by a promissory note to be
evidenced by an Instrument, except in connection with the enforcement or
collection of such Collateral Obligation. In the event that any Collateral
Obligation not originally evidenced by a promissory note is evidenced by an
Instrument, the Transferor shall deliver such Instrument to the Custodian.

(c) Security Interests. Except as expressly provided herein, the Transferor will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien on any Conveyed Collateral. The
Transferor will promptly notify the Depositor, the Issuer and the Trustee of the
existence of any such lien on any Conveyed Collateral; and the Transferor shall
defend the respective right, title and interest of the Depositor and the Issuer
in, to and under the Conveyed Collateral against all claims of third parties;
provided that nothing in this Section 5.1(c) shall prevent or be deemed to
prohibit the Transferor from suffering to exist Permitted Liens upon any of the
Conveyed Collateral. The Transferor shall promptly take all actions required
(including, but not limited to, all filings and other acts necessary or
advisable under the UCC of each relevant jurisdiction) in order to continue
(subject to Permitted Liens) the first priority perfected security interest of
the Depositor in all Conveyed Collateral which has not been released pursuant to
the Indenture.

(d) Compliance with Law. The Transferor hereby agrees to comply in all material
respects with all requirements of law applicable to it except where the failure
to do so would not have a material adverse effect on the Issuer.

(e) Location. The Transferor shall not move its jurisdiction of incorporation
outside of the State of Delaware without thirty (30) days’ prior written notice
to the Depositor, the Issuer and the Trustee.

(f) Merger or Consolidation of the Transferor.

(i) Any Person into which the Transferor may be merged or consolidated, or any
Person resulting from such merger or consolidation to which the Transferor is a
party, or any Person succeeding by acquisition or transfer of substantially all
of the assets and the business of the Transferor shall be the successor to the
Transferor hereunder and the other Transaction Documents to which the Transferor
is a party, without execution or filing of any paper or any further act on the
part of any of the parties hereto, notwithstanding anything herein to the
contrary.

(ii) Upon the merger or consolidation of the Transferor or transfer of
substantially all of its assets and its business as described in this
Section 5.1(f), the

 

24



--------------------------------------------------------------------------------

Transferor shall provide the Depositor, the Trustee, the Issuer and Moody’s
notice of such merger, consolidation or transfer of substantially all of the
assets and business within thirty (30) days after completion of the same.

(g) Regulatory Filings. The Transferor shall make, or shall cause to be made,
any filings, reports, notices, applications and registrations with, and seek any
consents or authorizations from, the Securities and Exchange Commission and any
state securities authority on behalf of the Transferor, the Depositor and the
Issuer as may be necessary or that the Transferor deems advisable to comply with
any federal or state securities or reporting requirements laws relating to the
transactions contemplated by the Transaction Documents or as may be otherwise
required by applicable law.

(h) Retention of Net Economic Interest Letter. The Transferor shall perform its
obligations under the Retention of Net Economic Interest Letter and shall
promptly notify the Issuer of any breach of a representation, warranty or
agreement contained in the Retention of Net Economic Interest Letter.

(i) Affiliate Originated Collateral Obligations. The Transferor shall identify
to the Issuer each of the Collateral Obligations sold or transferred by it to
the Depositor and by the Depositor to the Issuer hereunder that are Affiliate
Originated Collateral Obligations.

Section 5.2. Covenants of the Depositor.

The Depositor makes the following covenants, on which the Transferor and the
Issuer will rely in connection with the conveyance of Initial Conveyed
Collateral on the Closing Date (and any Subsequent Conveyed Collateral on any
applicable Cut-Off Date) to the Depositor and the Issuer, and on which the
Depositor acknowledges and agrees the Issuer and the Trustee for the benefit of
the Secured Parties each shall be entitled to rely as an express third party
beneficiary as a condition of the Issuer and the Trustee entering into the
Transaction Documents to which each of them is a party and as a condition to the
Noteholders purchasing the Notes. Each of the Transferor and the Issuer
acknowledges that such covenants are being made by the Depositor for the benefit
of the Transferor, the Issuer and the Trustee for the benefit of the Secured
Parties.

(a) Limited Liability Company Existence. During the term of this Agreement, the
Depositor will keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the jurisdiction of
its organization and will obtain and preserve its qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
hereby. In addition, all transactions and dealings between (i) the Depositor and
the Transferor, and (ii) the Depositor and the Issuer will be conducted on an
arm’s length basis.

(b) Collateral Obligations Not to Be Evidenced by Promissory Notes. The
Depositor will take no action, nor permit any action to be taken, to cause any
Collateral Obligation not originally evidenced by a promissory note to be
evidenced by an Instrument,

 

25



--------------------------------------------------------------------------------

except in connection with the enforcement or collection of such Collateral
Obligation. In the event that any Collateral Obligation not originally evidenced
by a promissory note is evidenced by an Instrument, the Depositor shall deliver
such Instrument to the Custodian.

(c) Security Interests. Except as expressly provided herein, the Depositor will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien on any Conveyed Collateral. The
Depositor will promptly notify the Transferor, the Issuer and the Trustee of the
existence of any such lien on any Conveyed Collateral; and the Depositor shall
defend the respective right, title and interest of the Issuer in, to and under
the Conveyed Collateral against all claims of third parties; provided that
nothing in this Section 5.2(c) shall prevent or be deemed to prohibit the Grant
of the Conveyed Collateral to the Trustee under the Indenture. The Depositor
shall promptly take all actions required (including, but not limited to, all
filings and other acts necessary or advisable under the UCC of each relevant
jurisdiction) in order to continue (subject to any Permitted Lien) the first
priority perfected security interest of the Issuer in all Conveyed Collateral
which has not been released pursuant to the Indenture.

(d) Compliance with Law. The Depositor hereby agrees to comply in all material
respects with all requirements of law applicable to it except where the failure
to do so would not have a material adverse effect on the Issuer.

(e) Location. The Depositor shall not move its jurisdiction of formation outside
of the State of Delaware without thirty (30) days’ prior written notice to the
Issuer and the Trustee.

(f) Merger or Consolidation; Sales. The Depositor shall not enter into any
transaction of merger or consolidation, or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or acquire or be acquired by any Person
(other than the Issuer or Transferor), or convey, sell, lease or otherwise
dispose of all or substantially all of its Collateral Obligations other than to
the Issuer in accordance with the Transaction Documents.

(g) Retention of Net Economic Interest Letter. The Depositor shall perform its
obligations under the Retention of Net Economic Interest Letter and shall
promptly notify the Issuer of any breach of a representation, warranty or
agreement contained in the Retention of Net Economic Interest Letter.

ARTICLE VI

INDEMNIFICATION BY THE TRANSFEROR

Section 6.1. Indemnification.

The Transferor agrees to indemnify, defend and hold the Depositor, the Issuer,
the Trustee and any of their respective managers, members, officers, directors,
employees, agents and professional advisors (any one of which is an “Indemnified
Party”) harmless from and against any and all claims, losses, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments and any other
reasonable costs, fees and expenses (provided that any indemnification for
damages is limited to actual damages, not consequential, special or punitive
damages) that such Person may sustain as a result of the failure of the
Transferor to perform its

 

26



--------------------------------------------------------------------------------

duties in compliance in all material respects with the terms of this Agreement,
except to the extent arising from the gross negligence, willful misconduct or
fraud by the Person claiming indemnification; provided that, for the avoidance
of doubt, the obligations of the Transferor set forth in Section 7.2 shall
constitute the sole recourse to the Transferor for any breach of the
representations or warranties set forth in Section 3.2. An Indemnified Party
shall promptly notify the Transferor if a claim is made by a third party with
respect to this Agreement, and the Transferor shall assume (with the consent of
the Indemnified Party, such consent not to be unreasonably withheld) the defense
and any settlement of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the Indemnified
Party in respect of such claim. The parties agree that the provisions of this
Section 6.1 shall not be interpreted to provide recourse to the Transferor
against loss by reason of the bankruptcy, insolvency or lack of creditworthiness
of an Obligor or issuer with respect to a Collateral Obligation, and the
Transferor does not hereby agree to maintain the solvency of the Depositor or of
the Issuer. The Transferor shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected amounts payable under any Collateral Obligation.

Section 6.2. Liabilities to Obligors.

Except with respect to the funding commitment assumed by the Issuer with respect
to any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and customary obligations assumed by lenders in syndicated loans relating to
indemnification of agents, workout expenses, and other reimbursable expenses for
the preservation of collateral, the Transferor hereby acknowledges and agrees
that no obligation or liability of the Transferor to any Obligor under any of
the Collateral Obligations is intended to be assumed by the Depositor, the
Issuer, the Trustee or the Noteholders under or as a result of this Agreement,
any Subsequent Transfer Agreement and the transactions contemplated hereby and
under the other Transaction Documents, and the Trustee for the benefit of the
Secured Parties is expressly named as a third party beneficiary of this
Agreement for purposes of this Section 6.2.

Section 6.3. Operation of Indemnities.

If the Transferor has made any indemnity payments to any Indemnified Party
pursuant to this Article VI and such Indemnified Party thereafter collects any
amounts from others in connection with the same matter or matters that gave rise
to such indemnity payments, such Indemnified Party will repay such amounts
collected to the Transferor up to and including the amount of such indemnity
payments.

Section 6.4. Limitation on Liability.

The Transferor shall be liable under this Agreement only to the extent of the
obligations specifically undertaken by the Transferor under this Agreement. The
Transferor and any member, manager, director, officer, employee or agent of the
Transferor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Transferor and any member, manager, director, officer, employee
or agent of the Transferor shall be reimbursed by the Depositor or by the

 

27



--------------------------------------------------------------------------------

Issuer (subject to the availability of funds in accordance with the Priority of
Payments), as applicable, for any liability or expense incurred by reason of the
Depositor’s or the Issuer’s willful misfeasance, bad faith or negligence (except
errors in judgment) in the performance of its respective duties hereunder, or by
reason of reckless disregard of its obligations and duties hereunder. The
Transferor shall not be under any obligation to appear in, prosecute or defend
any legal action that shall not be incidental to its obligations under this
Agreement or the other Transaction Documents and that in its opinion may involve
it in any expense or liability.

ARTICLE VII

OPTIONAL AND MANDATORY REPURCHASES

Section 7.1. Optional Repurchases.

In addition to the right to substitute for any Collateral Obligations that
become subject to a Substitution Event, the Transferor shall have the right, but
not the obligation, to repurchase from the Depositor and cause the Depositor to
repurchase from the Issuer and convey to the Transferor any such Collateral
Obligation subject to the Repurchase and Substitution Limit and the applicable
provisions set forth in Sections 12.3 and 12.4 of the Indenture. In the event of
such a repurchase, the Transferor shall deposit in the Collection Account an
amount equal to the Transfer Deposit Amount for such Collateral Obligation (or
applicable portion thereof) as of the date of such repurchase. The Transferor,
the Depositor and the Issuer and, at the written direction of the Issuer, the
Trustee, shall execute and deliver such instruments, consents or other documents
and perform all acts reasonably requested by the Transferor or by the Collateral
Manager in order to effect the transfer and release of any of the Issuer’s and
Depositor’s interests in the Collateral Obligations (together with the Assets
related thereto) that are being repurchased and the release thereof from the
lien of the Indenture and from any security interests therein granted pursuant
to this Agreement. To the extent any cash or other property received by the
Issuer from the Depositor and by the Depositor from the Transferor in connection
with such a repurchase exceeds the fair market value of the repurchased
Collateral Obligation, such excess shall be deemed a capital contribution from
the Transferor to the Depositor and from the Depositor to the Issuer.

Section 7.2. Mandatory Repurchases or Substitutions.

Upon discovery by a Responsible Officer of the Collateral Manager of a breach of
any representation or warranty set forth in Section 3.2 which materially and
adversely affects the value of the Collateral Obligations or the interest
therein of the Noteholders or which materially and adversely affects the
interests of the Noteholders in the related Collateral Obligations in the case
of a representation and warranty relating to a particular Collateral Obligation
(each such Collateral Obligation, an “Ineligible Collateral Obligation”), the
Collateral Manager shall give prompt written notice of such breach or failure to
the parties hereunder and the Trustee. Within 30 days of the earlier of the
discovery by a Responsible Officer of the Transferor of any such breach or its
receipt of notice of any such breach, the Transferor shall (a) promptly cure
such breach in all material respects, (b) purchase the Collateral Obligation by
depositing in the Collection Account, within such 30-day period, an amount equal
to the Transfer Deposit Amount of such Collateral Obligation or (c) remove such
Collateral Obligation from the Issuer and substitute therefor one or more
Substitute Collateral Obligations satisfying the criteria listed

 

28



--------------------------------------------------------------------------------

under Section 2.5 of this Agreement and Section 12.3 of the Indenture by not
later than 30 days after notice or such discovery of such breach. The Repurchase
and Substitution Limit will not apply to any Ineligible Collateral Obligation
that is repurchased or substituted by the Transferor in connection with a
mandatory repurchase or substitution. Such repurchase and substitution
obligations constitute the sole remedy available for a breach of Section 3.2.

Section 7.3. Reassignment of Substituted or Repurchased Collateral Obligations.

Upon (a) receipt by the Trustee for deposit in the Collection Account of the
Transfer Deposit Amount, in the case of any repurchased Collateral Obligation or
(b) upon the Cut-Off Date related to a Substitute Collateral Obligation
described in Section 2.5, the Issuer hereby assigns to the Depositor and the
Depositor hereby assigns to the Transferor all of the Issuer’s (or Depositor’s,
as applicable) right, title and interest in the Collateral Obligation being
repurchased or substituted (together with the Assets related thereto) without
recourse, representation or warranty. Such reassigned Collateral Obligation
(together with the Assets related thereto) shall no longer thereafter be deemed
a part of the Assets and shall be deemed released from the security interests
created by this Agreement.

Section 7.4. Repurchase and Substitution Limitations.

At all times, (a) the Aggregate Principal Balance of all Collateral Obligations
that are Substitute Collateral Obligations plus (b) the Aggregate Principal
Balance related to all Collateral Obligations that have been repurchased by the
Transferor hereunder pursuant to its right of optional repurchase or
substitution and not subsequently applied to purchase a Substitute Collateral
Obligation may not exceed an amount equal to 15% of the Net Purchased Loan
Balance; provided that clause (b) above shall not include (A) the Principal
Balance related to any Collateral Obligation that is repurchased by the
Transferor in connection with a proposed Specified Amendment to such Collateral
Obligation so long as (x) the Transferor certifies in writing to the Collateral
Manager and the Trustee that such purchase is, in the commercially reasonable
business judgment of the Transferor, necessary or advisable in connection with
the restructuring of such Collateral Obligation and such restructuring is
expected to result in a Specified Amendment to such Collateral Obligation, and
(y) the Collateral Manager certifies in writing to the Trustee that the
Collateral Manager either would not be permitted to or would not elect to enter
into such Specified Amendment pursuant to the Collateral Manager Standard or any
provision of the Indenture or the Collateral Management Agreement, (B) the
purchase price of any Collateral Obligations or, for the avoidance of doubt, any
Equity Securities sold by and at the option of the Issuer to the Transferor
pursuant to Section 12.1(d) or Section 12.1(g) of the Indenture as described in
Section 12.1(g)(i) of the Indenture, or (C) the Principal Balance related to any
Ineligible Collateral Obligation that is repurchased or substituted by
Transferor in connection with a mandatory repurchase or substitution thereof
pursuant to Section 7.2. The foregoing provisions in this paragraph constitute
the “Repurchase and Substitution Limit”.

 

29



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Amendment.

(a) This Agreement may be amended or waived from time to time by the parties
hereto by written agreement, with prior written notice to the Trustee, but
without consent of the Noteholders, to (i) cure any ambiguity or to correct or
supplement any provisions herein, (ii) comply with any changes in the Code,
(iii) enable the Issuer or Depositor to rely upon any exemption from
registration under the Securities Act or the 1940 Act, (iv) enable the Issuer,
Depositor or Transferor to comply with any applicable securities law (including
the regulations implementing such laws), (v) conform this Agreement to the
Offering Circular and (vi) evidence the succession of another Person to the
Issuer, Depositor or Transferor, as applicable and the assumption by any such
successor Person of the covenants of the Issuer, Depositor or Transferor, as
applicable herein. Any other amendment or waiver to this Agreement shall be
subject to the consent of a Majority of the Controlling Class and to the consent
of a Majority of the Interests; provided that no such amendment or waiver shall
reduce in any manner the amount of, or delay the timing of, any amounts received
on Collateral Obligations which are required to be distributed on any Note
without the consent of the related Noteholder, or change the rights or
obligations of any other party hereto without the consent of such party.

(b) Prior to the execution of any such amendment or waiver, the Transferor shall
furnish to the Trustee and the Trustee shall furnish to Moody’s and each
Noteholder written notification of the substance of such proposed amendment or
waiver, together with a copy thereof.

(c) Promptly after the execution of any such amendment or waiver, the Trustee
shall furnish a copy of such amendment or waiver to Moody’s and to each
Noteholder. It shall not be necessary for the consent of any Noteholders
pursuant to Section 8.1(a) to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization by Noteholders of the execution thereof shall be subject to
such reasonable requirements as the Trustee may prescribe.

(d) Prior to the execution of any amendment to this Agreement, the Issuer and
the Trustee shall be entitled to receive and rely upon an Opinion of Counsel
(which Opinion of Counsel may rely upon a certificate from a Responsible Officer
of the Issuer or of the Collateral Manager with respect to the effect of any
such amendment or waiver on the economic interests of the Issuer, the
Noteholders or the Holders of any Interests) stating that the execution of such
amendment is authorized or permitted by this Agreement. The Trustee may, but
shall not be obligated to, consent to any such amendment that affects such
Trustee’s own rights, duties or immunities under this Agreement or otherwise.

(e) The Trustee, by its signature below, acknowledges and agrees to be bound by
the provisions of this Section 8.1.

 

30



--------------------------------------------------------------------------------

Section 8.2. Governing Law.

(a) This Agreement shall be construed in accordance with, and this Agreement and
all matters arising out of or relating in any way whatsoever (whether in
contract, tort or otherwise) to this Agreement shall be governed by, the law of
the State of New York without reference to its conflicts of laws provisions
(other than Section 5-1401 of the New York General Obligations Law).

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 8.2(b).

Section 8.3. Notices.

Unless expressly provided otherwise herein, all notices, demands, certificates,
requests, directions and communications hereunder shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) one
(1) Business Day after delivery to any overnight courier, (c) on the date
personally delivered to a Responsible Officer of the party to which sent, (d) on
the date transmitted by legible facsimile transmission with a confirmation of
receipt, or (e) upon receipt when transmitted by electronic transmission, in all
cases addressed to the recipient at such recipient’s address for notices set
forth in Schedule 2.

Any party may change the address, telecopy number, or email address to which
communications or copies directed to such party are to be sent by giving notice
to the other parties of such change of address, telecopy number, or email
address in conformity with the provisions of this Section 8.3 for the giving of
notice.

Unless the parties hereto otherwise agree, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided, further, that if in any instance
the intended recipient declines or opts out of the receipt acknowledgment, then
such notice or communication shall be deemed to have been received on the
Business Day sent or posted, if sent or posted during normal business hours on
such Business Day, or if otherwise, at the opening of business on the next
Business Day.

 

31



--------------------------------------------------------------------------------

Section 8.4. Severability of Provisions.

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement and any such prohibition, invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such covenant, agreement, provision or term in any other
jurisdiction.

Section 8.5. Third Party Beneficiaries.

The parties hereto hereby manifest their intent that except as otherwise
expressly provided herein, no third party (other than the Trustee, on behalf of
the Secured Parties) shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors and issuers of Collateral
Obligations are not third party beneficiaries of this Agreement.

Section 8.6. Counterparts.

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by e-mail (.pdf) or
facsimile transmission), each of which will be deemed an original, and all of
which together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 8.7. Headings.

The headings of the various Sections herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

Section 8.8. No Bankruptcy Petition; Disclaimer.

(a) Each of the Transferor and the Depositor covenants and agrees that, prior to
the date that is one year and one day after the satisfaction and discharge of
the Indenture or, if longer, the applicable preference period then in effect
plus one day, it will not institute against the Depositor (in the case of the
Transferor), or the Issuer (in the case of the Transferor or the Depositor), or
join any other Person in instituting against the Depositor or the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States.

(b) The provisions of this Section 8.8 shall be for the third party benefit of
those entitled to rely thereon, including the Trustee for the benefit of the
Secured Parties, and shall survive the termination of this Agreement.

 

32



--------------------------------------------------------------------------------

Section 8.9. Jurisdiction.

Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating this
Agreement, and hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each party hereto irrevocably consents
to the service of any and all process in any action or proceeding by the mailing
or delivery of copies of such process to it the address set forth in Schedule 2.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

Section 8.10. Prohibited Transactions with Respect to the Transferor.

The Transferor shall not:

(a) Provide credit to any Noteholder for the purpose of enabling such Noteholder
to purchase Notes; or

(b) Purchase any Notes in an agency or trustee capacity.

Section 8.11. No Partnership.

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto.

Section 8.12. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

Section 8.13. Duration of Agreement.

This Agreement shall continue in existence and effect until the satisfaction and
discharge of the Indenture.

Section 8.14. Limited Recourse.

The obligations of the Issuer, the Depositor and the Transferor under this
Agreement and the other Transaction Documents are solely the limited liability
company or corporate obligations, as applicable, of the Issuer, the Depositor
and Transferor, respectively. No recourse shall be had for the payment of any
amount owing by the Issuer, the Depositor or Transferor under this Agreement,
any other Transaction Document or for the payment by the Issuer, the Depositor
or Transferor of any fee in respect hereof or any other obligation or claim of
or against the Issuer, the Depositor or Transferor arising out of or based upon
this Agreement or any other Transaction Document, against any employee, officer,
director, shareholder, partner, member or

 

33



--------------------------------------------------------------------------------

manager of the Issuer, the Depositor or Transferor or of any Affiliate of such
Person (other than the Transferor, the Depositor or the Issuer, as applicable).
The provisions of this Section 8.14 shall survive the termination of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NEWSTAR FINANCIAL, INC. By:  

/s/ JOHN KIRBY BRAY

Name:   John Kirby Bray Title:   Chief Financial Officer NEWSTAR COMMERCIAL LOAN
DEPOSITOR 2014-1 LLC By:   NewStar Financial, Inc., its Designated Manager By:  

/s/ JOHN KIRBY BRAY

Name:   John Kirby Bray Title:   Chief Financial Officer NEWSTAR COMMERCIAL LOAN
FUNDING 2014-1 LLC By:   NewStar Financial, Inc., its Designated Manager By:  

/s/ JOHN KIRBY BRAY

Name:   John Kirby Bray Title:   Chief Financial Officer

[Signature Page to Master Loan Sale Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

U.S. BANK NATIONAL ASSOCIATION

Not in its individual capacity, but solely as the Trustee

By:  

/s/ JACK LINDSAY

Name:   Jack Lindsay Title:   Vice President

[Signature Page to Master Loan Sale Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF INITIAL CONVEYED COLLATERAL

 

Obligor

   Principal
Balance  

3SI Security Systems

   $ 3,827,586.21   

5.11, Inc.

     5,000,000.00   

ABP Corporation

     3,930,743.47   

Acrisure, LLC

     1,369,356.03   

Aerco International, Inc.

     5,333,067.27   

Agilex F&F

     1,465,610.72   

Airxcel

     2,645,825.91   

Alpha Packaging

     568,538.45   

Anaren, Inc.

     3,241,875.00   

Ansira Holdings, LLC

     2,497,323.75   

Apex Companies, LLC

     2,758,962.72   

B&H Education

     1,807,386.23   

CAbi LLC

     2,312,500.00   

Carpathia Hosting, Inc.

     1,552,946.59   

CGI Windows & Doors, Inc.

     2,761,902.23   

Colson Caster

     1,361,862.42   

Colson Caster

     733,514.22   

Confie Seguros

     5,000,000.00   

Connolly Holdings

     5,486,250.00   

Creative Circle

     3,253,669.62   

Curo Health Services

     5,000,000.00   

DCS Business Services

     3,155,769.69   

Document Technologies

     1,350,098.09   

EDAC

     3,970,000.00   

El Pollo Loco

     1,995,000.00   

Excelitas Technologies Corp.

     6,214,981.06   

Fischbein LLC

     4,143,750.00   

Fort Dearborn

     1,791,271.35   

Fort Dearborn

     115,077.80   

Fort Dearborn

     1,722,876.16   

Fort Dearborn

     103,662.59   

GeoDigm Corp.

     1,363,636.00   

GeoDigm Corp.

     1,949,762.68   

Hospice Advantage

     1,310,064.95   

IEP technologies, LLC

     5,000,000.00   

Inland Pipe Rehabilitation, Inc.

     2,783,178.16   

Innovative Aftermarket Systems

     4,937,500.00   

Integrated Power Services

     1,893,501.91   

Katena Products

     1,844,213.38   

Kel-Tech

     5,000,000.00   

Liqui-Box

     2,426,339.06   

Marshall Retail Group

     2,959,531.45   

Material Handling Services, LLC

     2,000,000.00   

MB Aerospace

     4,962,500.00   

MP Assets Corporation

     5,000,000.00   

Naylor, LLC / Naylor (Canada), Inc.

     4,937,500.00   

Nellson Nutraceutical, LLC

     6,965,000.00   

NeuroTherm, Inc.

     2,106,619.94   

NEX Performance Films

     5,151,562.49   



--------------------------------------------------------------------------------

Obligor

   Principal
Balance  

Plano Molding Company

     3,105,468.75   

PlayCore Holdings

     4,014,868.74   

Plaze, Inc.

     1,680,110.46   

Pride Manufacturing

     509,354.42   

Revspring Inc.

     4,487,178.31   

Senior Care Centers of America

     3,873,599.12   

Shari’s Management Corporation

     1,760,755.23   

SHO Holdings II Corp.

     2,259,661.66   

Spinrite Acquisition Corp

     3,109,233.12   

Suture Express, Inc.

     3,593,815.65   

Taylor Precision Products, Inc.

     7,265,217.30   

Tectum Holdings

     5,000,000.00   

Trinity Consultants Holdings, Inc.

     3,910,156.25   

TruckPro, LLC

     4,234,041.55   

Universal Fiber Systems

     4,400,000.00   

Veritext

     2,084,250.00   

Watchfire Enterprises, Inc

     2,487,500.00   

WNA Holdings, Inc.

     2,005,013.02   

Xand Holdings, LLC

     4,500,000.00   

High Ridge Brands

     2,052,215.19   

Compass Group Diversified Holdings LLC

     6,761,784.74   

Jacobson Companies

     3,000,000.00   

Monitronics International

     3,898,804.56   

Sonneborn

     3,281,271.79   

Sterling Infosystems

     694,172.86   

Vestcom International, Inc.

     2,221,875.00   

Technimark

     5,134,250.00   

Xand Holdings, LLC

     4,250,000.00   

American Dental Partners, Inc.

     5,000,000.00   

Total

   $ 249,636,915.32   



--------------------------------------------------------------------------------

SCHEDULE 2

NOTICE INFORMATION

Transferor:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No.: (617) 848-4373

Email: operations@newstarfin.com

Depositor:

NewStar Commercial Loan Depositor 2014-1 LLC

c/o NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No.: (617) 848-4373

Email: operations@newstarfin.com

Issuer:

NewStar Commercial Loan Funding 2014-1 LLC

c/o NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No.: (617) 848-4373

Email: operations@newstarfin.com

Collateral Manager:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Facsimile No.: (617) 848-4373

Email: operations@newstarfin.com

Trustee:

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: NewStar Commercial Loan Funding 2014-1 LLC (Kyle Harcourt)

Facsimile No.: (866) 381-6889

Email: kyle.harcourt@usbank.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSEQUENT TRANSFER AGREEMENT

                 , 20    

This Subsequent Transfer Agreement, dated as of                  , 20     (this
“Agreement”), is made by and among NEWSTAR FINANCIAL, INC. (the “Transferor”),
NEWSTAR COMMERCIAL LOAN DEPOSITOR 2014-1 LLC (the “Depositor”) and NEWSTAR
COMMERCIAL LOAN FUNDING 2014-1 LLC (the “Issuer”). Capitalized terms used but
not defined herein have the respective meanings attributed to such terms in that
certain Master Loan Sale Agreement, dated as of April 17, 2014 (such agreement
as amended, restated, supplemented or modified from time to time, the “Master
Loan Sale Agreement”), among the Transferor, the Depositor and the Issuer.

Subject to and upon the terms and conditions set forth in the Master Loan Sale
Agreement, in exchange for good and valuable consideration, the adequacy of
which is duly acknowledged by the Transferor and the Depositor, the Transferor
hereby sells, conveys and transfers, in exchange for good and valuable
consideration, the adequacy of which is duly acknowledged, to the Depositor as
of the date hereof (the “Cut-Off Date”) all of the Transferor’s right, title and
interest in, to and under the Subsequent Conveyed Collateral identified in
Schedule I hereto.

Subject to and upon the terms and conditions set forth in the Master Loan Sale
Agreement, the Depositor hereby sells, conveys and transfers, in exchange for
good and valuable consideration, the adequacy of which is duly acknowledged, to
the Issuer as of the Cut-Off Date all of the Depositor’s right, title and
interest in, to and under the Subsequent Conveyed Collateral identified in
Schedule I hereto.

By its execution of this Agreement each of the parties hereto makes the
representations and warranties set forth in Article III of the Master Loan Sale
Agreement, as applicable, as of the Cut-Off Date and the provisions of
Section 8.14 of the Master Loan Sale Agreement are hereby incorporated herein by
reference.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NEWSTAR FINANCIAL, INC. By:  

 

Name:   Title:   NEWSTAR COMMERCIAL LOAN DEPOSITOR 2014-1 LLC By:   NewStar
Financial, Inc., its Designated Manager By:  

 

Name:   Title:   NEWSTAR COMMERCIAL LOAN FUNDING 2014-1 LLC By:   NewStar
Financial, Inc., its Designated Manager By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Schedule I

to Subsequent Transfer Agreement

Subsequent Conveyed Collateral

[To be attached.]

 

A-3